DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 1-14-2022 have been fully considered by the Examiner and are addressed in the instant Office Action. 
	Claims 1, 4, 6-8, 11, 13-15, 19, 21, and 23 have been amended. 
	Claims 1-2, 4-9, 11-17, and 19-23 are currently pending and are rejected as explained in the instant Office Action below. 
	
Response to Arguments
Applicant's arguments filed 1-14-2022 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. Any other issues are discussed in the response below.

The 112(a) rejections have been withdrawn in view of the amendments to the claims, which have removed the limitations rejected under 112(a) in their entirety. 

Regarding the 103 rejections, the Applicant’s arguments on pages 10-11 appear to be primarily directed towards the amendments to the claims. New prior art has been applied to address the amendments to the claims and new grounds of rejection are set forth in the instant office action. 
Furthermore, prior art of record Isaji (US Publication No. 2005/0128063),  Joe (US Publication No. 2018/0265095) and Jackson (US Patent 8527146) have been withdrawn and are no longer relied upon. 
Please see the official reasoning below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US Publication No. 2012/0214472) and in view of Hoye (US Publication No. 2016/0096531) and Nielsen (WO2011/019706).
Regarding claim 1, 8, and 15 Tadayon teaches with respect to claim 1, a computer-implemented method (see at least para.[0025], “local computer”) for controlling a speed of a vehicle (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”), the method comprising:
with respect to claim 8, a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computer processors to perform an operation for controlling a speed of a vehicle, the operation comprising (see at least para.[0215], “a computer readable media is used to store the data or executable codes to nm the software for the implementation of the methods and steps of this invention”), 
with respect to claim 15, a vehicle comprising (see at least para.[0062]): one or more computer processors (see at least para. [0062])
acquiring information from a plurality of vehicle sensors during motive operation of the vehicle by a driver (see at least para.[0123], “one or more sensors or cameras”), 
wherein the acquired information comprises image information (see at least para.[0123], “one or more sensors or cameras”) of a head of the driver acquired from one or more visual sensors of the plurality of vehicle sensors (see at least para.[0170]] “head for the driver”) 
and coordinates indicating a physical location of the vehicle acquired from a global positioning system receiver (see at least para.[0264], “GPS”) 
determining, based on the coordinates (see at least para.[0264]), a speed limit (see at least para.[0264]):
using one or more computer processors communicatively coupled with the one or more visual sensors (see at least para.[0123], “one or more sensors or cameras”), performing image processing on the image information (see at least para.[0248], “Alcohol level and being sleepy can be recognized by iris or eye recognition/pattern recognition software on eye/ iris/eyelid or head movements”); 
determining a driver state of the driver based on the image processing (see at least para.[0248], “Alcohol level and being sleepy can be recognized by iris or eye recognition/pattern recognition software on eye/ iris/eyelid or head movements”);
determining, based on the driver state, a first percentage (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”, wherein the cap/maximum taught by Tadayon is set based on the contribution of the determined driver’s state, such as alcohol lever or state of alertness. Although Tadayon does not expressly indicate a “percentage”, it was well-known in the art at the time of the invention to reduce a vehicle speed with respect to a percentage of a legal speed limit for a specific road and a driver state); 
determining, based on a portion of the information acquired from the plurality of vehicle sensors (Sensors to measure the temperature and humidity/ rain, inside and outside of the car) other than the image information, a second percentage (see at least para.[0236], “level of activities and permissions (e.g. driving permission in a rainy day, e.g. as the rain is detected on the windshield by a sensor, or by weather forecast or channel, e.g. as a live feed or information or data)”, wherein the permissions taught by Tadayon are used to adjust the speed of the vehicle or set a cap/maximum on the vehicle speed, as seen in para.[0237] of Tadayon, for example, in a situation where a person who does not have permission to drive during rainy days will set the vehicle maximum speed to 0 mph, while a person who does have permission will have a reduced speed to facilitate safe driving in the rain.  Although Tadayon does not expressly indicate a “percentage”, it was well-known in the art at the time of the invention to reduce a vehicle speed with respect to a percentage of a legal speed limit for a specific road in the rain);
 determining a reduced speed limit (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”) as a function of the speed limit (see at least para.[0264], “(conditions or constraints) are e.g. for age of the driver, e.g. maximum or minimum age limits, which may be different in each region or jurisdiction, as matched to a database, using a table or listing or logical relationships, e.g. to find the age limit, or speed limit for a specific stretch of a highway”, wherein the Examiner asserts that there would be reasonable expectation of success to use two or more of the parameters disclosed in para.[0237] (e.g the “constraints or conditions”, “age of the driver” etc.) in combination to adjust the speed or set a cap/maximum speed of the car in a hypothetical situation where two or more of the parameters listed in para.[0237] are applicable to the current driver and driving situation), the first percentage (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”, wherein the cap/maximum taught by Tadayon is set based on the contribution of the determined driver’s state, such as alcohol lever or state of alertness), and the second percentage contributing factor (see at least para.[0236], “level of activities and permissions (e.g. driving permission in a rainy day, e.g. as the rain is detected on the windshield by a sensor, or by weather forecast or channel, e.g. as a live feed or information or data)”, wherein the permissions taught by Tadayon are used to adjust the speed of the vehicle or set a cap/maximum on the vehicle speed):
receiving an acceleration input from a vehicle inceptor (see at least para.[0206], “car acceleration ( e.g. amount of gas and air supplied)”, which anticipates receiving an acceleration input from any well-known vehicle inceptor that controls the amount of gas and air supplied to an engine, such as, but not limited to, an accelerator pedal), 
and responsive to determining that application of the acceleration input would cause the speed of the vehicle to exceed the reduced speed limit (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”), 
transmitting a control signal to a vehicle actuator (see at least para.[0206], “Action Controller Module can control engine speed, car speed, car acceleration ( e.g. amount of gas and air supplied)”, wherein it was well-known in the art at the time of the invention that the amount of gas and air supplied to an engine is controlled using a throttle actuator) such that the vehicle refrains from operating above the reduced speed limit  (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”, which anticipates controlling the vehicle to stay within the cap/maximum speed of the car).
As indicated supra by the Examiner, Tadayon does not expressly indicate a first percentage and a second percentage. However, as indicated supra by the Examiner, it was well-known in the art at the time of the invention to reduce a vehicle speed with respect to a percentage of a legal speed limit for a specific road and a driver state and/or weather conditions.
Furthermore, Hoye teaches a first percentage (see at least para.[0023], “the initial maximum speed would be a percentage of the legal speed limit ( e.g., 85% of the speed limit)”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Tadayon with the teachings of Hoye to use a first percentage in order to set a maximum vehicle speed to a percentage of the legal speed limit in order to facilitate safe driving procedures based on the driver’s state, as recognized by Hoye in at least para.[0023]. 
Furthermore, Nielsen teaches a second percentage (see at least para.[00214], ”the weather information indicates that it is raining then the safe speed may be calculated as less than 100% (e.g. , 75%) of the detected posted speed limit”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Tadayon in view of Hoye with the teachings of Nielsen to use a second percentage in order to set a maximum vehicle speed to a percentage of the legal speed limit in order to facilitate safe driving procedures based on the surrounding weather conditions, as recognized by Nielsen in at least para.[00214]. 

Regarding claim 2, 9, and 17, Isaji teaches wherein performing image processing on the image information comprises: performing at least one of face tracking (see at least para.[0170], “face analysis”) and head tracking to determine a driver state (see at least para.[0170], “position of the head for the driver”).

Regarding claim 5, 12, and 20, Isaji teaches wherein transmitting the control signal to the vehicle actuator comprises at least one of: transmitting the control signal to a throttle actuator (see at least para.[0206], “Action Controller Module can control engine speed, car speed, car acceleration ( e.g. amount of gas and air supplied)”, wherein it was well-known in the art at the time of the invention that the amount of gas and air supplied to an engine is controlled using a throttle actuator), wherein a contribution of the acceleration input is ignored or modified (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”, which anticipates ignoring or modifying the input of an accelerator pedal based on the finite number of way to limit a vehicles speed and the finite ways for a driver to control the acceleration of a vehicle).

Regarding claims 6 and 13, Tadayon teaches a blood alcohol sensor (see at least para.[0248], “Alcohol level and being sleepy can be recognized by iris or eye recognition/pattern recognition software on eye/ iris/eyelid or head movements or speech patterns or speech recognition module in the car, installed in front of the driver. The breath analyzer for the alcohol level measurements can be installed as well, in the car near the driver seat”), the method further comprising: 
determining a blood alcohol level of the driver using the blood alcohol sensor (see at least para.[0237], “alcohol level in the blood”); 
wherein the determining the reduced speed limit is further based on the blood alcohol level (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”).

Regarding claims 7 and 14, Tadayon teaches receiving an input from the driver at a graphical user interface displayed using a display device of the vehicle (see at least para.[0249], “user input or GUI or user-interface or UI or computer onboard”); 
transmitting, responsive to the input, a request that the reduced speed limit be disabled (see at least para.[0157], “for the parents, the restriction can be higher than those imposed by the states or federal government… the younger the driver, the more restrictions on the driver, and the less functionality of the telephone, in addition, to limiting the speed of the car”, which anticipates an authorized user, such as a parent, setting the speed limit of the vehicle, and accordingly anticipates deactivating the speed limit based on the preferences of the authorized user); 
and responsive to receiving an approval of the request, disabling the reduced speed limit (see at least para.[0157], “for the parents, the restriction can be higher than those imposed by the states or federal government… the younger the driver, the more restrictions on the driver, and the less functionality of the telephone, in addition, to limiting the speed of the car”, which anticipates an authorized user, such as a parent, setting the speed limit of the vehicle, and accordingly anticipates deactivating the speed limit based on the preferences of the authorized user). 

Regarding claim 16, Isaji teaches receiving the acceleration input from the inceptor comprises the driver depressing an accelerator pedal (see at least para.[0206], “car acceleration ( e.g. amount of gas and air supplied)”, which anticipates receiving an acceleration input from any well-known vehicle inceptor that controls the amount of gas and air supplied to an engine, such as, but not limited to, an accelerator pedal). 

Regarding claim 21, Isaji teaches the speed limit is not limited when the driver state is a predefined alert state (see at least para.[0237], “the alcohol level in the blood or breath not legal for driving, or being too tired or sleepy as a driver…adjust the speed, or put a cap/maximum on the speed of the car”, which anticipates not limiting the vehicle speed if the driver is not drowsy or intoxicated).


Claims 4, 11, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US Publication No. 2012/0214472) and in view of Hoye (US Publication No. 2016/0096531) and Nielsen (WO2011/019706), as applied to claims 1, 8, 15, and 21 above, and further in view of DeRuyck (US Publication No. 2016/0046298).
Regarding claim 4, 11, and 19, Tadayon teaches performing the image processing on the image information comprises:  performing facial recognition to determine an identity of the driver (see at least para.[0173], “the face recognition or conventional feature/ pattern recognition techniques are used for identification of all passengers or driver”), 
Tadayon in view of Hoye and Nielsen does not expressly indicate accessing a predefined profile corresponding to the identity, 
wherein the predefined profile comprises assessment information for the driver, 
wherein the reduced speed limit is based in part on the assessment information.
However, DeRuyck teaches wherein performing the image processing on the image information comprises: 
performing facial recognition to determine an identity of the driver (see at least para.[0080]), 
the method further comprising: accessing a predefined profile corresponding to the identity (see at least para.[0041]), 
wherein the predefined profile comprises assessment information for the driver (see at least para.[0040], “Severity of the previously identified occurrence of the driver behaviors may involve a rating of the potential danger of the occurrence, for example. In some embodiments, the system may collect and store a driving profile for a particular driver as part of a driver's history”), 
wherein the reduced speed limit is based in part on the assessment information (see at least para.[0041], “If the driver's behavior deviates substantially from the driver profile/template or model, it may be more likely that the driver is engaging in an unusual ( e.g., suspect) or unacceptable driver behavior”. Also, see at least para.[0077],  “limiting the vehicle speed”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Tadayon in view of Hoye and Nielsen with the teachings of DeRyuck to use driver profile data in order to facilitate safe driving procedures based on the profile of a specific driver, as recognized by DeRyuck in at least para.[0040]. 

Regarding claim 22, Tadayon teaches determining that the driver state is a predefined drowsy state (see at least para.[0237], “too tired or sleepy as a driver”); 
and transmitting a warning to the driver (see at least para.[0237], “alarm the user, or alarm the parents, police, insurance company, or third party”). 
Tadayon in view of Hoye and Nielsen does not expressly indicate a first instance of a predefined drowsy state.
However, DeRuyck teaches determining that the driver state is a first instance of a predefined drowsy state (see at least para.[0078], “The interactive session may involve voice interaction that alerts the driver to the driver behavior and requests a voice response from the driver”); 
and transmitting a warning to the driver (see at least para.[0078], “a voice telling the driver to wake up or pay attention and/or requesting a response, may be less startling to a fatigued driver”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Tadayon in view of Hoye and Nielsen with the teachings of DeRyuck to determine a driver drowsy state in order to facilitate safe driving procedures based on the current state of the driver, as recognized by DeRyuck in at least para.[0006].

Regarding claim 23, Tadayon teaches determining that the driver state is in a instance of a predefined drowsy state (see at least para.[0237], “too tired or sleepy as a driver”); 
wherein the first percentage is based at least in part on the instance (see at least para.[0237], “adjust the speed, or put a cap/maximum on the speed of the car”, where although Tadayon does not expressly indicate a “percentage”, it was well-known in the art at the time of the invention to limit a vehicle speed with respect to a percentage of a legal seed limit).
As indicated supra by the Examiner, Tadayon does not expressly indicate a first percentage. However, as indicated supra by the Examiner, it was well-known in the art at the time of the invention to reduce a vehicle speed with respect to a percentage of a legal speed limit for a specific road
Furthermore, Hoye teaches a first percentage (see at least para.[0023], “the initial maximum speed would be a percentage of the legal speed limit ( e.g., 85% of the speed limit)”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Tadayon with the teachings of Hoye to use a first percentage in order to set a maximum vehicle speed to a percentage of the legal speed limit in order to facilitate safe driving procedures based on the driver’s state, as recognized by Hoye in at least para.[0023]. 
Furthermore, Tadayon in view of Hoye and Nielsen does not expressly indicate determining that the driver state is at least a second instance of the predefined drowsy state. 
However, DeRuyuck teaches determining that the driver state is at least a second instance of the predefined drowsy state (see at least para.[0078], “If the system does not receive the expected driver response, then another type of alert and/or a change in the vehicle operation may be initiated”); 
 wherein a speed limit is based at least in part on the second instance (see at least para.[0077],” the system may change 1224 vehicle operation, for example, by slowing the vehicle,…limiting the vehicle speed”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Tadayon in view of Hoye and Nielsen with the teachings of DeRyuck to determine a driver drowsy state in order to facilitate safe driving procedures based on the current state of the driver, as recognized by DeRyuck in at least para.[0006].

			         Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Isaji (US Publication No. 2005/0128063): See at least para.[0056] and [0180], Isaji teaches limiting the operation of an accelerator by limiting the operation amount of a throttle actuator 90. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665